Citation Nr: 1203353	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran previously appeared at a hearing in March 2008 before an acting Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  The Veteran was apprised of this in correspondence, dated in November 2011, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.

In December 2011, the Veteran accepted the offer for another Board hearing and requested a hearing before a Board member sitting at the RO.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a Travel Board hearing with a member of the Board.  See 38 C.F.R. § 20.704 (2011).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, return the file to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

